Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14, 16-19, and 21-22 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20090007202, hereinafter Williams) in view of Chen et al. (US 20150382083, hereinafter Chen), Beining et al. (US 20130226983, hereinafter Beining), 
Regarding claim 1, “a computer-implemented method, comprising: receiving, by a computing system, a plurality of video frames from an audiovisual content event” Williams teaches (¶0026-¶0028) a data processing environment (i.e. computer-implemented) that receives a video item composed of a plurality of frames; (¶0019-¶0021) that the method described can be implemented using software stored in computer readable memory devices.
As to “recording, by the computing system, the plurality of video frames from the audiovisual content event as recorded audiovisual content" Williams teaches (¶0078) that the user device has one or more local stores for retaining video items and summary representations.
As to “determining, by the computing system, multiple video frames of the plurality that include images that provide a visual summary of the audiovisual content event” William teaches (¶0029-¶0030) dividing the video item into a plurality of segments and extracting at least one key frame from each segment; (¶0043 and ¶0016) the frames are selected to form a summary representation of a video item.
As to “causing, by the computing system, the plurality of video frames from the audiovisual content event to be displayed on a display device at different times from each other” Williams teaches (see Fig. 6) presenting one or more key frames from summary representation of video item; (¶0032) playing all 
Williams alone does not teach “associating, by the computing system, each of the multiple video frames with its respective time location in the audiovisual content event.” However, Chen teaches (¶0138) placing the pictures of the pictorial summary in temporal order.
As to “storing, by the computing system, in a memory each of the multiple video frames and each respective time location in a respective one of a plurality of pages of a guidebook that enables viewing of a summary of the audiovisual content event” Chen teaches (¶0018 and ¶0070) that the highlight pictures are often referred to as a highlight frame (i.e., summary frame) are allocated to pages of the pictorial summary; (¶0138 and ¶0140) a layout of pictures of a pictorial summary as shown in Fig. 6; (¶0037, ¶0040, ¶0147, and ¶0157) information describing the number of pages for the pictorial summary; (¶0070) pictorial summary is composed of pages, pictures are allocated to each page of a pictorial summary; (¶0123 and ¶0124) a comic book summary of a video; (¶0138 and ¶0139) that when a user interacts with a summary picture the original video begins playing from that picture/moment, implies synchronization information/timing information relating the summary pictures to the video; (¶0085) the pictorial summary is stored; (¶0212 and ¶0218) use of memory/computer implementation. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of 
Williams and Chen do not teach “storing, by the computing system, information indicating preferences of a user in a guidebook user preferences database, wherein the information indicating preferences of the user includes information indicating specific types of audiovisual content for which a guidebook is to be dynamically created; determining, by the computing system, that the guidebook is to be dynamically created for the recorded audiovisual content based on the information indicating specific types of audiovisual content for which the guidebook is to be dynamically created stored in the guidebook user preferences database; in response to the determining that the guidebook is to be dynamically created.” However, Beining teaches (¶0029) a highlight server/computer implemented device; (Fig. 3 and ¶0021) highlight server/computer implemented device includes a user profile database, database stores information comprising a plurality of characteristics associated with a user (e.g., a person, actor, athlete, team, sport); (¶0021 and ¶0024) highlight stream is generated and customized based on user profile information/characteristics (e.g., actor, athlete, team, sport, etc…). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of Williams and Chen (which stores frames in a pictorial summary/guidebook) with the generating a highlight/summary based on user 
Williams, Chen, and Beining do not teach “associating, by the computing system, text with one or more of the pages of the guidebook.” However, Hughes teaches (column 5 lines 61-67 and column 6 lines 1-2) text is generated (i.e. additional content related to the respective time location) for each utterance associated with a summary frame, and appending/storing the text with the summary frame; (Figs. 4-5 and 6:2-27) text with placed on the summary frame. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of Williams, Chen, and Beining (which stores frames in a pictorial summary/guidebook) with the storing of text generated for each utterance as taught by Hughes in order to allow viewers to quickly understand the context of the content without needing to watch it in its entirety (column 6 lines 54-57.)   
Williams, Chen, Beining, and Hughes meet all the limitations of the claim except “after the storing of the video frames in the respective one of the plurality of pages of the guidebook, determining, by the computing system, whether an image included in the recorded audiovisual content that is currently being displayed on the display device is within a threshold … of an image in the one or more of the pages of the guide book stored in the memory by the storing” However, Kelley teaches (¶0093) detecting playback of an instance of primary content (e.g., a tv show or program being displayed); (¶0094) monitoring playback of primary content and providing a notification that such playback has 
As to “in response to determining that the image included in the recorded audiovisual content that is currently being displayed on the display device is within the threshold … of the image in the one or more of the pages of the guidebook stored in memory by the storing, causing, by the computing system, the text associated with the one or more of the pages of the guidebook to be displayed while the image included in the recorded audiovisual content is displayed.” Kelley teaches (¶0095-¶0096 and Fig. 10) various events corresponding to a particular point during display and/or playback of the primary content can trigger presentation of associated summary content, presenting the summary content on the same device as the primary content; (see Fig. 5 and ¶0049-¶0050) summary content corresponds to text associated with the primary content. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Williams, Chen, 
Williams, Chen, Beining, Hughes, and Kelly do not teach displaying based on a threshold “number of frames.” However, Wallace teaches (¶0008) conventionally two basic methods are used for triggering the presentation of additional content within a program, time codes or frame numbers counted from a selected reference point can be used to trigger display of additional content. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Williams, Chen, Beining, Hughes, and Kelly’s trigger that displays summary text from a comic book summary alongside the primary content to be a frame number as taught by Wallace as it would be a suitable/equivalent structure that will allow the displaying of a summary when it is relevant to the content being presented.

Regarding claim 9, “the method of claim 1 wherein the determining of the multiple video frames further comprises: applying audio analysis techniques to the frame” Williams teaches (¶0060) takes into account audio features of the video items when generating a summary representation.

claim 11, “the method of claim 9 wherein determining of the multiple video frames further comprises: identifying, based on the applied audio analysis techniques, a frame where a particular word has just been spoken." Hughes teaches (column 3 lines 51-63) identifying frames for a video summary based on the importance of an utterance (i.e. speech which implies words). 

Regarding claim 12, “the method of claim 1, further comprising, after the storing of the indications of the multiple video frames: including, in the stored indications of the multiple video frames, additional content related to the respective time location in the audiovisual content event.” Hughes teaches (column 5 lines 61-67 and column 6 lines 1-2) text is generated (i.e. additional content related to the respective time location) for each utterance associated with a summary frame, and appending/storing the text with the summary frame. 

Regarding claim 13, "the method of claim 12, further comprising: displaying the audiovisual content event on the display device; in response to displaying video frames from the displayed audiovisual content that is within a threshold number of frames from an associated one of the multiple video frames including additional content, displaying the additional content along with the video frames from the audiovisual content event on the display device” Hughes further teaches (column 4 lines 39-54) closed captioning is presented in association with the video data that is being summarized. However, the examiner takes official notice that displaying subtitles/captions (i.e., additional content along with the 

Regarding claim 14, its rejection is similar to claims 1 and 4.

Regarding claim 19, its rejection is similar to claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, and Wallace in view of Lee et al. (US 20150106842, hereinafter Lee.)
Regarding claim 3 Williams, Chen, Beining, Hughes, Kelley, and Wallace meet all the limitations of the claim except “the method of claim 1 further comprising: causing, by the computing system, a display size of the image .	

Claims 4, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, and Wallace in view of Ryer et al (US 20130108239, hereinafter Ryer.)
Regarding claim 4, “the method of claim 1 wherein the information indicating preferences of the user includes information indicating a specific actor or sports player, and wherein the determining of the multiple video frames that provide the visual summary of the audiovisual content event includes determining based on the information indicating the specific actor or sports player included in the information indicating preferences of the user stored in the guidebook user preferences database” Beining further teaches (¶0021,¶0024, ¶0034) highlights are generated based on the users favorite of an actor, athlete.
Williams, Chen, Beining, Hughes, Kelley, and Wallace meet all the limitations of the claim except “that the specific actor or sports player enters or leaves one or more of the plurality of video frames.” However, Ryer teaches (¶0004-¶0005 and Fig. 5) dynamically created highlight reel; (¶0021 and ¶0036) user may choose to view portions of a video comprising a specific topic such as an actor; (¶0022) facial recognition software is used to determine when actor enter and/or leave a scene. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of Williams, Chen, Beining, Hughes, Kelley, and Wallace that summarizes audiovisual content by displaying a summary as pictures/subtitles with the highlight creation based on when an object/actor enters and/or leaves a scene as taught by Ryer for the benefit of allowing a viewer see the whole clip containing the specific content (e.g., person actor) that interests them without having to view the entire video (¶0002.)

Regarding claim 16, its rejection is similar to claim 4.

Regarding claim 21, its rejection is similar to claim 4.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, and Wallace in view of Hardacker et al. (US 20080259222, hereinafter Hardacker.)
Regarding claim 5, Williams, Chen, Beining, Hughes, Kelley, and Wallace meet all the limitations of the claim except "the method of claim 1 wherein the causing of the plurality of video frames from the audiovisual content event to be displayed on the display device further comprises in response to determining that the image included in the recorded audiovisual content is within a threshold number of frame of the image in the one or more of the pages of the guidebook, causing the displaying of the plurality of video frames from the audiovisual content event to pause, wherein the causing of the text associated with the one or more of the pages of the guidebook to be displayed includes causing the text associated with the one or more of the pages of the guidebook to be displayed until a signal is received from a remote control.” However, Hardacker teaches (¶0027) that while additional information is presented to the user the playback of the video content is paused, and that users can resume playback with a remote control see Figs. 4A and 4B. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of Williams, Chen, Beining, Hughes, Kelley, and Wallace that summarizes audiovisual content, displays a summary pictures and subtitle information related to the summary with the general concept of pausing content 

Regarding claim 7, “the method of claim 5 wherein the determining of the multiple video frames further comprises: identifying, based on the applied visual analysis techniques, a frame when a selected person first appears in the audiovisual content event.” Uemukai further teaches (¶0160, ¶0164) teaches selecting an image from among an image group indicated by a frame image number (i.e. identifying the frame), by performing a video analysis for detecting the appearance of a human in the image; (¶0174, ¶0176 and ¶0177) the detection of an “anchor shot”, the shot (i.e. frame) when a main newscaster (i.e. a selected person) appears in a news program. 

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, Wallace, and Hardacker in view of Casey et al. (US 20140270699, hereinafter Casey.)
Regarding claim 6, Williams, Chen, Beining, Hughes, Kelley, Wallace, and Hardacker meet all the limitations of the claim except “the method of claim 5 wherein the determining of the multiple video frames that provide the visual summary of the audiovisual content event includes determining that a background crowd is standing up in one or more of the plurality of video frames.” However, Casey teaches (¶0078) method for auto-summarizing shows that are presented before a live audience; (¶0079-¶0081) summary is generate based on 

Regarding claim 22, its rejection is similar to claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, Wallace, and Hardacker view of Eyer (US 20120237182.)
Regarding claim 8, Williams, Chen, Beining, Hughes, Kelley, Wallace, and Hardackr meet all the limitations of the claim except “the method of claim 5 wherein the determining of the multiple video frames further comprises: identifying, based on the applied visual analysis techniques, a frame when a numerical score of a sporting event depicted in the frame changes from the previous frame." However, Eyer teaches (¶0099) analyzing a score graphic using optical character recognition and pattern matching to identify a change in at least one element of data displayed in the score graphic from one video frame to a subsequent video frame and storing data with the time that the change occurred. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method of 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, and Wallace in view of Martin et al. (US 20140282661, hereinafter Martin.)
Regarding claim 10, Williams, Chen, Beining, Hughes, Kelley, and Wallace meet all the limitations of the claim except “the method of claim 9 wherein determining of the multiple video frames further comprises: identifying, based on the applied audio analysis techniques, a frame where a gunshot has just sounded." However, Martin teaches (¶0029) using sound recognition software to detect frames where gun shots are fired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of Williams, Chen, Beining, Hughes, Kelley, and Wallace with the detection of gunshots as taught by Martin in order to indicate frames that are of interest to users (¶0029.)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, and Wallace in view of Gunatilake (US 20070041706.)
Regarding claim 17, “the system of claim 14, wherein, after the computer-executable instructions cause the processor to store each of the determined 
Williams, Chen, Beining, Hughes, Kelley, and Wallace meet all the limitations of the claim except “in response to an editing command received from the user, edit the determined frames.” However, Gunatilake teaches (¶0041 and ¶0044) that a user may edit a highlighted segment (i.e. determined frames). 
As to “and store the edited determined frames in the memory.” However, Gunatilake teaches (¶0045) that the edited highlight segments are stored on a local storage device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the system of Williams, Chen, Beining, Hughes, Kelley, and Wallace with the editing as taught by Gunatilake in order to customize the summary according to the user’s preferences.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Chen, Beining, Hughes, Kelley, Wallace, and Gunatilake in view of Watanabe et al. (US 20030120495, hereinafter Watanabe.)
Regarding claim 18, Williams, Chen, Beining, Hughes, Kelley, Wallace, and Gunatilake meet all the limitations of the claim except “the system of claim 17 wherein specific types of audiovisual content for which the guidebook is to be dynamically created include specific types of movies, news programs, documentaries, sports events, documentaries, or musicals.” However, Watanabe teaches (¶0014, ¶0073, ¶0093) generating a digest of a specific genre. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the system of Williams, Chen, Beining, Hughes, Kelley, Wallace, and Gunatilake that summarizes audiovisual content by displaying a summary as pictures/subtitles with the preparing a digest based on a genre as taught by Watanabe for the benefit of providing users with content that they find interesting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon et al. (US 20140086553) – (abstract) generating a summary based on object of interest in video; (¶0054) object is a soccer player. 
Navarro (US 20150172748) - (¶0033) generating a preview video based on user preferences (e.g., actors, genres, series, etc.)
Sung (US 20080216118) – (¶0037, ¶0048) generating a summary of a user selected actor 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425